DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of April 19, 2019. Claims 1-8, 10, 12-13, 15-16, 20 and 25 are pending and have been considered as follows.

Claim Objection
Claims 7, 8, 10 and 12 are objected because of the following informalities: misspelling words. 
“Manoeuvring” should be “Maneuvering”.
Appropriate correction is required.
Claim 12 is objected because of the following informalities: misspelling word. 
“stabilisation” should be “stabilization”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-8, 10, 12-13, 15-16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
In claims 2-8, 10, 12-13, 15-16 and 25, the limitations “A hybrid aircraft according to claim 1” (claims 2-8, 10, 12-13 and 15-16) or “A method” (claim 25) are recited (in the preamble).  In each of these instances it is unclear to the examiner if this is the same hybrid aircraft (claims 2-8, 10, 12-13 and 15-16) recited previously in the preamble of claim 1 and/or the same method (claim 25) previously recited in the preamble of claim 20, or if they are different hybrid aircrafts/a different method.  In claim 13, line 3, the limitation “the speed control signals” is recited.  There is insufficient antecedent basis for this limitation in the claim.  While the examiner notes that claim 1 (from which claim 13 depends) recites the limitation “speed control signal”, it appears that the “speed control signals” recited at claim 13, line 3 are different from (and thus not referring back to) the speed control signal recited in claim 1.  
In claim 13, lines 3-4, recite the limitation “the flight control system”.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 13, line 6, the limitation “a logic element” is recited.  It is unclear if this is the same logic element previously recited at claim 13, line 2 or a different logic element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 12-13, 15-16, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw(US 20120261523 A1) in view of Mestler (US 20160280386 A1)

Regarding claim 1, Shaw discloses a hybrid aircraft ([0128] Electricity could also be provided by a conventional engine that consumes fuel and acts as a generator to provide electricity to the electric motors and/or batteries in a so-called "hybrid’ arrangement) comprising:
at least three independent electric motors ( four propellers 346 in Fig. 23B and Fig. 23C, [0115]);
an internal combustion engine ([0020]-[0025],[0030] and [0128]) arranged to drive a set of at least two horizontally spaced apart rotors (350 and 352 in Fig. 23C, [0115]). 
While Shaw teaches a control system for the control of each electric motor and the internal combustion engine (see [0034]-[0035] and [0087]; two horizontally spaced apart rotors, see 350 and 352 Fig. 23C), Shaw does not explicitly teaches a controller for receiving a flight control signal and for outputting a speed control signal for each electric motor and a throttle control signal for the internal combustion engine, wherein the throttle controls signal determines the speed of rotation of the set of at least two horizontally spaced apart rotors.
However, Mestler teaches a controller (Flight controller 104 in Fig. 1A (see below) and 1B) for receiving a flight control signal (pilot commends (Throttle, roll, pitch, yaw) in Fig. 1A and Fig. 1B; [0018]-[0025]; [0023]Flight controller 104 receives inputs from a user pilot controller (e.g., controller commands) and sensors and determines the ESC throttle control signals based on these inputs to achieve a desired vehicle state) and for outputting a speed outputs ESC throttles 1-4 controlling motors 108 in Fig. 1A and 1B; [0018]- [0025]) and a throttle control signal for the internal combustion engine( output signal: engine throttle signal to IC Engine in Fig. 1B; [0018]- [0025]), wherein the throttle control signal determines the speed of rotation of the set of at least two horizontally spaced apart rotors ([0020]-[0022] The generator 102 (has an IC Engine) produces electrical energy that can be utilized to power one or more motors; The electric power provided by generator 102 is used to drive electronic speed control units 106 that control electric motors 108. each electronic speed control unit controls the speed of a connected motor).


    PNG
    media_image1.png
    655
    703
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a flight vehicle with movable propeller assemblies which can be rotated to provide vertical and/or horizontal thrust, as taught by Shaw, a controller for receiving a 
Regarding claim 2, Shaw teach wherein set of at least two rotors comprises only two rotors positioned longitudinally spaced apart relative to a body of the aircraft. (350 in Figs 23A-23F and corresponding paragraphs including at least [0115]).

	Regarding claim 3, Shaw teach wherein the internal combustion engine drives the two rotors so as to be counter rotating ([0030] each propeller may have a dedicated engine associated therewith. [0109] an engine 288 can be a combustion engine; [0024] the engines to each propeller; 350 in Figs 23A-23F and corresponding paragraphs including at least [0115], front helicopter blade assembly 350 and a rear helicopter blade assembly 350, which may be counter-rotating). 

	Regarding claim 4, Shaw teaches wherein axes of rotation of the two rotors are vertical and fixed (350 in Figs 23A-23F and corresponding paragraphs including at least [0115], front helicopter blade assembly 350 and a rear helicopter blade assembly 350, which may be counter-rotating).

 (Figs 23A-23F and corresponding paragraphs including at least [0115]; [0024] the propeller can be directly secured to the engine via a rigid and fixed drive shaft and/or gearbox without clutch or other similar mechanism). 

	Regarding claim 6, Shaw teaches the controller is configured such that the throttle control signal controls the internal combustion engine, so that the set of at least two rotors provides a substantial component of an overall lift force applied to the hybrid aircraft ([0087] the aircraft could control the power and/or thrust of individual propellers; by controlling the RPMs of the propeller by increasing/decreasing the current provided to electrical engines or increasing/decreasing fuel provided to fuel-drive engines; abstract, the propeller assemblies are configured to maximize available engine/propeller thrust and to prevent propwash from striking the wings of the aircraft).

	Regarding claim 7, Shaw teaches the controller is configured such that the speed control signal for each electric motor controls each respective electric motor to provide a manoeuvring thrust for the hybrid aircraft according to the flight control signal ([0025] the control system can be configured to control the thrust from each propeller by adjusting the pitch of that particular propeller, which can result in a more rapid thrust than varying the propeller rotational speed;[0021]providing power to all of the plurality of motors, wherein the power is sufficient to lift the air vehicle off of the ground so the vehicle is airborne; maintaining or increasing power to one or more of the propellers in order to maintain aircraft stability).

( see at least [0075] rotation of the propeller support 26 can be achieved using an electric motor; [0025] controlling the thrust from each propeller by adjusting the pitch of that particular propeller, which can result in a more rapid thrust than varying the propeller rotational speed. when it determined that additional thrust was required at a particular propeller, would change the pitch of that propeller for more/less thrust while maintaining the rpm steady. Abstract, propeller assemblies which can be rotated to provide vertical and/or horizontal thrust. The propeller assemblies are configured to maximize available engine/propeller thrust and to prevent propwash from striking the wings of the aircraft).

	Regarding claim 10, Shaw teaches wherein the contribution to the overall lift of each electric motor driven rotor is substantially as required to maintain each electric motor at an energy consumption efficient speed, wherein the manoeuvring control signal is superimposed over the contribution of lift for each electric motor driven rotor signal, for each electric motor (see at least [0027], [0075], [0106], [0109] each propeller 286 is driven by a dedicated electric motor 287)

	Regarding claim 12, Shaw teaches wherein the speed control signal for each electric motor varies substantially only for stabilisation and manoeuvring purposes ([0109] each propeller is driven by a dedicated electric motor; [0025] the use of variable pitch propellers can permit the aircraft to be more effectively controlled. For example, the control system can be configured to control the thrust from each propeller by adjusting the pitch of that particular propeller, which can result in a more rapid thrust than varying the propeller rotational speed. The aircraft could be configured to vary propeller thrust solely (or predominantly) by varying propeller pitch. When it determined that additional thrust was required at a particular propeller, would change the pitch of that propeller for more/less thrust while maintaining the rpm steady. At least [0027] and [0035] teaches how to maintain stability of the vehicle, and then deploy the wings/propeller supports and start the motors once stability is achieved). 

	Regarding claim 13, Shaw does not explicitly teach the controller comprises a logic element for splitting the speed control signals from the flight control system into the speed control signals for each electric motor and the throttle control signal and wherein the controller comprises a logic element for splitting the flight control signal into a control signal input into a speed control system and the throttle control signal. 
	However, Mestler teaches wherein the controller (flight controller 104) comprises a logic element ([0023]-[0026]) for splitting the speed control signals from the flight control system into the speed control signals for each electric motor ( signals ESC throttles 1-4 for motors 108 in Fig. 1A and 1B, [0018]- [0025]) and the throttle control signal (a control signal to IC engine throttle in in Fig. 1A and 1B, [0018]- [0025] ) and wherein the controller comprises a logic element for splitting the flight control signal into a control signal input into a speed control system and the throttle control signal (Fig. 1A and 1B; [0018]- [0026], Control signals including Pilot commands ( Throttle, roll, pitch, and Yaw) are spitted into speed control signals and a throttle control signal).


	Regarding claim 15, Shaw teaches wherein the diameters of each of the set of at least two rotors are larger than the diameters of the at least three independent electric motor driven rotors (Fig. 23 C shows that the diameters of rotor 350 and 352 are larger than the diameters of four rotors 346; see Fig. 23C below. [0075] Rotation of the propeller support (rotor) can be achieved using an electric motor). 

    PNG
    media_image2.png
    427
    395
    media_image2.png
    Greyscale

([0109] an engine (a combustion engine) draws fuel from a fuel tank, and drives a generator which produces electricity which is provided (e.g., via wires, rectifiers, etc.) to the electric motors 287. [0110] the electric motors 287 using electricity provided by both the generator 290 (actively powered by the engine 288); power requirements are typically substantially reduced and the generator may power all of the electric motors 287 while simultaneously recharging the batteries 291. [0128] the propellers could be directly powered by electric motors, with electricity provided by batteries and/or solar cells. Electricity could also be provided by a conventional engine that consumes fuel and acts as a generator to provide electricity to the electric motors and/or batteries in a so-called “hybrid” arrangement. In a configuration using electric motors, during flight some of the propellers may not need to be powered and the power thereto can be disconnected. Moreover, these unpowered propellers may begin to autorotate, particularly when the vehicle is in forward flight. Such autorotation of a propeller or propellers could cause a corresponding turning of the corresponding electric motor(s), and this turning of the electric motor could be used to act as a generator, thereby generating electricity which could be fed into the batteries and/or into the other electric motors).
	
Regarding claim 20, Shaw teaches a method for operating (methods of operation, abstract) a hybrid aircraft ([0128]) and controlling a plurality of independent electric motors and at least two horizontally spaced apart rotors ([0020]-[0025], [0030], [0034]-[0035], [0087] and [0115]). Shaw does not explicitly teach the specific limitations of receiving a flight control signal; adapting the control signal into a speed control signal for each of a plurality of independent electric motors for driving a respective rotor and a throttle control signal for driving a set of at least two horizontally spaced apart rotors; driving the respective rotors using the plurality of electric motors each at a speed according to the respective speed control signal.
However, Mestler teaches receiving a flight control signal ([0023] Flight controller 104 receives inputs from a user pilot controller (e.g., controller commands) and sensors that detect the state of the vehicle);
	adapting the control signal into a speed control signal for each of a plurality of independent electric motors for driving a respective rotor (output signals: ESC throttles 1-4 controlling motors 108 in Fig. 1A and 1B; [0018]- [0025]; Motors 108 are each attached to a propeller that provides thrust to enable an aircraft vehicle to fly; [0021] each electronic speed control unit controls the speed of a connected motor) and a throttle control signal for driving a set of at least two horizontally spaced apart rotors (output signal: the throttle signal to IC engine in Fig. 1B; [0018]- [0025]);
driving the respective rotors using the plurality of electric motors each at a speed according to the respective speed control signal ([0021] each electronic speed control unit controls the speed of a connected motor);
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a flight vehicle with movable propeller assemblies which can be rotated to provide vertical and/or horizontal thrust, as taught by Shaw, receiving a flight control signal; adapting the control signal into a speed control signal for each of a plurality of independent electric motors for driving a respective rotor and a throttle control signal for driving a set of at least 
	
	Regarding claim 25, Shaw teaches wherein the electric motors are driving by each respective speed control signal so as to maneuverer the hybrid aircraft , and the set of two rotors are driven so as to provide the majority of the lift of the hybrid aircraft ( [0075] rotation of the propeller support 26 can be achieved using an electric motor for controlling the rotation of the propeller support 26; Abstract, movable propeller assemblies can be rotated to provide vertical and/or horizontal thrust. The propeller assemblies are configured to maximize available engine/propeller thrust and to prevent propwash from striking the wings of the aircraft).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	


/J.W./         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666